02-11-230-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00230-CV
 
 



Reginald Dale Peters


 


APPELLANT




 
V.
 




The State of Texas


 


APPELLEE



 
 
----------
 
FROM THE 355th
District Court OF Hood COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
          Appellant
Reginald Dale Peters attempts to appeal the trial court’s denial of his “Motion
for Trial Records Due Process-Equal Protection Requisition Under Texas Open
Records Act,” which we construe as an attempt to obtain a free record in
connection with his pursuit of post-conviction habeas corpus relief.  On July
19, 2011, we notified Peters of our concern that this court lacks jurisdiction
over this appeal, and we informed him that unless he or any party desiring to
continue the appeal files with the court, on or before July 29, 2011, a
response showing grounds for continuing the appeal, the appeal would be
dismissed for want of jurisdiction.  See Tex. R. App. P. 44.3.  We
received a response, but it does not show grounds for continuing the appeal.  See
In re Handy, No. 01-00-01059-CV, 2000 WL 1511711, at *1 (Tex.
App.—Houston [1st Dist.] Oct. 12, 2000, orig. proceeding) (not designated for
publication) (stating that indigent criminal defendant is not entitled to free
clerk’s record or reporter’s record once he has exhausted his state appeals
absent some compelling, recognized reason nor is he entitled to one under the
Texas Public Information Act); see also In re Carothers, No.
09-03-00558-CV, 2004 WL 100547, at *1 (Tex. App.—Beaumont Jan. 22, 2004, orig.
proceeding) (mem. op.) (same).  Accordingly, we dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P. 43.2(f); Self v. State,
122 S.W.3d 294, 294–95 (Tex. App.—Eastland 2003, no pet.) (dismissing appeal
for want of jurisdiction where trial court denied appellant’s request for free
copy of trial court’s records to prosecute post-conviction writ of habeas
corpus).  We deny Peters’s motion for suspension of rules of appellate
procedure 9.3 and 5 as moot.
 
PER CURIAM
 
PANEL: 
MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DELIVERED:  August 18, 2011




[1]See Tex. R. App. P. 47.4.